—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of failing to comply with urinalysis testing rules in violation of a prison disciplinary rule. The Attorney General has advised this Court that the underlying determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Although petitioner seeks to be restored to the status that he enjoyed prior to being charged with the disciplinary violation, “inmates have no statutory or constitutional right to their prior housing or programming status” (Matter of Jackson v Coughlin, 199 AD2d 704, 704; see Matter of Brown v Goord, 290 AD2d 901; Matter of Thomas v Selsky, 286 AD2d 535, appeal dismissed 97 AD2d 637). Consequently, inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Maldonado v Miller, 259 AD2d 912).
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.